Case: 2:07-cr-00145-MHW-CMV Doc #: 100 Filed: 06/26/20 Page: 1 of 3 PAGEID #: 327




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

MICHAEL SAVAGE,
                                             CASE NO. 2:20-CV-3141
       Petitioner,                           CRIM. NO. 2:07-CR-145
                                             JUDGE MICHAEL H. WATSON
       v.                                    Magistrate Judge Chelsey M. Vascura

UNITED STATES OF AMERICA,

       Respondent.

                           REPORT AND RECOMMENDATION

       Petitioner, a federal prisoner, has filed a Motion to Vacate under 28 U.S.C. § 2255. (ECF

No. 99.) This matter is before the Court on to its own motion to consider the sufficiency of the

petition pursuant to Rule 4(b) of the Rules Governing Section 2255 Proceedings. For the reasons

that follow, it is RECOMMENDED that this action be TRANSFERRED to the United States

Court of Appeals for the Sixth Circuit as successive.

                                     I.       BACKGROUND

       Petitioner pleaded guilty pursuant to the terms of his Plea Agreement to one count of

distributing cocaine, in violation of 21 U.S.C.§§ 841(a)(1) and 841(b)(1)(C) (Count 7 of the

Superseding Indictment); and one count of possessing a firearm in furtherance of a drug

trafficking crime, in violation of § 924(c)(1)(A) and § 924(c)(1)(C)(i) (Count 8). (ECF Nos. 25,

29, 61.) On August 25, 2008, the District Court imposed an aggregate term of 240 months of

imprisonment, to be followed by five years of supervised release. (ECF Nos. 60, 61.) Petitioner

did not file an appeal. On October 9, 2018, Petitioner filed a Motion to Vacate under 28 U.S.C.

§ 2255, challenging his § 924(c) conviction as constitutionally invalid. (ECF No. 87.) On

March 2, 2020, the Court issued an Opinion and Order dismissing that action. (ECF No. 97.)
Case: 2:07-cr-00145-MHW-CMV Doc #: 100 Filed: 06/26/20 Page: 2 of 3 PAGEID #: 328




       On June 23, 2020, Petitioner filed this, his second, Motion to Vacate under 28 U.S.C. §

2255. (ECF No. 99.) He asserts that his conviction on carrying a firearm during and in relation

to a crime of violence under § 924(c) is constitutionally invalid in view of United States v. Davis,

-- U.S. --, 139 S.Ct. 2319 (2019). However, as discussed, this is not Petitioner’s first federal

habeas corpus petition.

                                 II.    SUCCESSIVE PETITIONS

       Before a successive motion to vacate under 28 U.S.C. § 2255 can be filed in a district

court, the applicant must move in the appropriate circuit court of appeals for an order authorizing

the district court to consider the application. 28 U.S.C. §§ 2244(b)(3)(A), 2255(h). When a

district court determines that a motion to vacate constitutes a successive motion, that court lacks

jurisdiction to entertain the motion unless the court of appeals has authorized the filing. In re

Smith, 690 F.3d 809 (6th Cir. 2012). Absent that approval, a district court in the Sixth Circuit

must transfer the motion to vacate to the United States Court of Appeals for the Sixth Circuit. In

re Sims, 111 F.3d 45, 47 (6th Cir. 1997).

       Because Petitioner has filed a prior motion to vacate, his present motion constitutes

successive motion to vacate within the meaning of 28 U.S.C. §§ 2244(b)(3)(A), 2255(h). This

Court must therefore transfer the matter to the Sixth Circuit for authorization to consider it. See

In re Franklin, 950 F.3d 909 (6th Cir. 2020).

                                        III.    DISPOSITION

       Accordingly, for the reasons set forth above, it is RECOMMENDED that the Motion to

Vacate under 28 U.S.C. § 2255 (ECF No. 99) be TRANSFERRED to the United States Court of

Appeals for the Sixth Circuit as successive.




                                                 2
Case: 2:07-cr-00145-MHW-CMV Doc #: 100 Filed: 06/26/20 Page: 3 of 3 PAGEID #: 329




                               PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A judge of this Court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may

recommit this matter to the magistrate judge with instructions. 28 U.S.C. § 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision

of the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S.

140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       The parties are further advised that, if they intend to file an appeal of any adverse

decision, they may submit arguments in any objections filed, regarding whether a certificate of

appealability should issue.


                                                       /s/ Chelsey M. Vascura___
                                                       CHELSEY M. VASCURA
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  3
